UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6305



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DARLENE ANDERSON GOFORTH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:03-cr-00458-JAB; 1:05-cv-01155-JAB)


Submitted:   August 8, 2007                 Decided:   August 21, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darlene Anderson Goforth, Appellant Pro Se. Angela Hewlett Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darlene Anderson Goforth seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on her 28 U.S.C. § 2255 (2000) motion.             We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).          This appeal period is

“mandatory and jurisdictional.”     Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket on

July   21,   2006.    Goforth   subsequently   filed   a   “Request   For

Reconsideration Of Judgment And Certificate Of Appealability” that

was entered on the district court’s docket as both a motion for

reconsideration and a notice of appeal.    Though Goforth’s “Request

For Reconsideration” was properly construed as the functional

equivalent of a notice of appeal, see Smith v. Barry, 502 U.S. 244,

248-49 (1992), we nevertheless conclude that it was untimely as it




                                 - 2 -
was filed on January 16, 2007,* and Goforth failed to timely obtain

an extension or reopening of the appeal period.             Accordingly, we

dismiss the appeal.

          Additionally,       we     construe   Goforth’s    “Request   For

Reconsideration” and informal brief as an application to file a

successive § 2255 motion.           See Jones v. Braxton, 392 F.3d 683,

689-90 (4th Cir. 2004); United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).        In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:   (1)    a    new   rule    of   constitutional   law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty.       28 U.S.C. § 2255.    Goforth’s claims do not satisfy

either of these conditions.         Therefore, we decline to authorize a

successive § 2255 motion.          Additionally, we deny Goforth’s motion

for a certificate of appealability.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      - 3 -